Case 3:20-cv-00043-GMG-RWT Document1 Filed 03/10/20 Page 1 of 3 PagelD #: 1

FILED

IN THE UNITED STATES DISTRICT COURT MAR 16 2020
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
U.S. DISTRICT COURT-WvNnD
CLARKSBURG, WV 26301
MARLON CORTEZ ROSS

/vens
Petitioner, 2 B Uv
§ Ae _
§ Civil Case No. 3206/4 AS
Vv. § a
§
FEDERAL BUREAU OF PRISONS § Complaint for Damages eroh
ST. JOSEPH*S HOSPITAL, § Fy wile.
SALVATORE LANASA, MD. §
DEFENDANTS. Sims

MOTION FOR LEAVE TO SUBMIT

 

NOW COMES, the Petitioner, Marlon Cortez Ross, In Propria Persona,

(Pro se) and respectfullt Prays this Honorable Court Grant to Petitioner

Leave to submit the Complaint for Damages pursuant to Rule 65 of the

 

Federal Rules of Civil Procedure, brought forth herewith and contempo-
raneous to the instant Motion. Petitioner appears as Pro se, and Prays
liberal construction ina light most favorable to Petitioner. Haines

v. Kerner, 404 U.S. 519,520(1972); Erickson v. Pardus, 551 U.S. 89,91

 

(2007).

Petitioner is not asking this Honorable Court for permission to
amend at this time. Petitioner is asking to submit a complaint for
Damages. Petitioner's Eight Amendment under the United States Constitu-
tion has been violated. Petitioner submits the instant Motion in good
faith as a Pro se litigant, unlearned in the Law, unsure as to under
which circumstances a litigant must seek Leave before the Honorable
Court, and in all respectful deference to the Court. The formal cog-
nizance of Petitioner's submitting his Complaint for Damages is of
the greates importance, hence the caution shown through submitting

the instant motion.

(1)
Case 3:20-cv-00043-GMG-RWT Document1 Filed 03/10/20 Page 2 of 3 PagelD #: 2

Prayer for Relief

 

WHEREFORE, Petitioner Prays the instant Motion is well-taken by

this Honorable court, and that in consideration of Petitioner's Pro se

status, the Court Gfant Leave to Petitioner to submit the contempora-

neously tendered Rule 65 of the Federal Rules of Civil Procedures.

iT IS SO PRAYED.

Date: February 25, 2020
LEXINGTON, KENTUCKY

Respectfully submitted,

MAREON CORTEZ ROSS” *
REG. NO. 31115-057
FEDERAL MEDICAL CENTER
LEXINGTON wv
P.O. BOX 14500
LEXINGTON, KENTUCKY 40512 Ss
[oe
4 oe
Case 3:20-CV

 

CERTIFICATE OF SERVICE

The
br ji i
Prepa ©ceding motion Was delivered in a properly addressed, Postage

id ¢
ty, ¢
sign elope to the Prison Legal Mail authorities on the same day as
e

a e A ©

: Oni eget Courts .
North States District Court - Federal Bureau of Prisons
500 We N District of West — Beckley Consolidated Legal

£ * 2 © .
P.O. Bat Pike Street, Ro Virginia Center 1600 Industrial

Clarkec* 2857 Om 301 Park Road, P.O. Bx 1280
burg, WV 26302 Beaver, West Virginia 25813
~ St. g
1 Ama; s°Ph's Hospital
Bu Teta Drive
uckhann, x

So ¢
~, ““Etifi nd D .
the Uniteg States Postal sareth: These documents have been placed in

Walon

Service Mailbox on:

oy —

VERIFICATION

Under
t :
he penalty of Perjury as authorized by Title 28 U.S.C. §

an
q Pursuant to the pyy
affirm the

1746

Son Legal Mail Department, I declare and

Submission th + = 1
Tough said department and under Houstov v. Lack,

487 us
266, 101 L.Ed. 2d 245
F

108 S.Ct. 2379(1988). I further declare the
factual al

ee,

lagations ~
gations and factual statements contained in this document are

true and

Correct to the best of my knowledge.

 
